Citation Nr: 0922333	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded this case in April 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination and nexus opinion in 
conjunction with this claim in April 2009.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The Veteran's service treatment records do not contain 
diagnoses of hypertension or of diabetes.  The Veteran 
argues, however, that he had elevated blood pressure readings 
and fasting blood glucose levels during his active military 
service, which led to his current hypertension and diabetes.  
The blood pressure readings contained in the service medical 
records include: 140/100 on September 1, 1978; 120/90 on 
August 14, 1979; 120/100 on May 22, 1985, and 120/96 on April 
2, 1996.  In addition, the report of the January 1997 
retirement examination contains a notation that the first 
blood pressure reading was 128/90 and that the second was 
129/79.  The report of the retirement examination also 
contains a blood glucose level of 112; the report of the test 
results contains a range of 70 to 110 mg/dL as normal.  

The Veteran contends that these readings show he had high 
blood pressure and high sugar readings in service and these 
led to the development of his hypertension and diabetes 
mellitus.  The April 2009 VA examiner opined that the Veteran 
did not have diabetes mellitus in service and that there were 
no clinical criteria for hypertension in military service.  
However, pursuant to the Board's April 2008 remand, the 
examiner was to have provided an opinion as to "whether it 
is at least as likely as not such hypertension and diabetes 
mellitus are related to the [V]eteran's military service." 
(emphasis added).  It is imperative that this question be 
answered in any evaluation of the etiology of the Veteran's 
condition.  Therefore, the Board finds that the April 2009 
medical opinion is incomplete.  

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that 'where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.'  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as the 
examination portion of the Board's April 2008 remand has not 
been fully complied with, the Veteran's claim is not yet 
ready for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder, which should 
include a copy of this remand order, to 
the VA physician who conducted the April 
2009 compensation and pension examination, 
if he is available (if he is not, then to 
another VA physician who is qualified to 
address the issue on appeal).  Ask the 
physician to consider the entire record, 
and provide an addendum to his April 2009 
opinion, specifically addressing the 
etiology of the diabetes mellitus and 
hypertension.

The examiner, should clarify his April 
2009 opinion and provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's diabetes mellitus and 
hypertension first manifested, was 
aggravated by or are in any way related to 
his active military service.  A complete 
rationale for the opinions relating to 
both disabilities should be included.

If the VA physician who conducted the 
April 2009 examination is NOT available to 
conduct the review directed herein and the 
matter is referred to another VA 
physician, first inquire of that physician 
whether he or she requires a physical 
examination of the Veteran to provide the 
requested opinion.  

If so, attempt to schedule the Veteran for 
such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deems is warranted.  Inform the 
Veteran that if he refuses to appear for 
an examination, his claim will be decided 
without the benefit of potentially 
favorable evidence. 

2.  Once the above action has been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



